Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 12-17 are withdrawn. Claims 1-11 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hollmann et al. (US 2020/0010607).
Claim 1: Hollmann et al. discloses a process for producing a three-dimensional object (claim 21). The process includes performing powder-based additive manufacturing (claim 21) with a first pulverulent material including a first compound having a first reactive group being a blocked isocyanate group (¶¶ 11, 14).
Claim 8: Hollmann et al. discloses the first reactive group being a blocked isocyanate group (¶ 14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hollmann et al. (US 2020/0010607), as applied to claim 1 above, in view of Muchna et al. (US 2017/0218660).
Claim 2: Hollmann et al. discloses providing the first pulverulent material on at least part of a surface (¶ 3), wherein the first compound includes the first blocked isocyanate group and a second reactive group (¶¶ 11, 14), treating the pulverulent material by laser sintering (¶¶ 14, 98), and repeating these steps with the first pulverulent material (¶ 98).
Hollmann et al. is silent as to the number repeated steps. However, Muchna et al. discloses a process for producing a three-dimensional object by laser sintering, including providing the material on a surface, treating the material by laser sintering and repeating these steps hundreds or thousands of times (¶ 3). As taught by Muchna et al., repeating these steps hundreds or thousands of times effectively provides the desired fineness of the final printed object (¶ 3). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have repeated the layering steps of Hollmann et al. hundreds or thousands of times to provide the desired fineness to the final printed object.
Claim 3: This claim further limits optional step ii in claim 2, and is therefore considered optional.
Claim 5: This claim further limits optional step iii in claim 2, and is therefore considered optional. Moreover, Hollmann et al. discloses the compound having a molecular mass of 2,000 – 50,000 g/mol (¶ 58).
et al. discloses the reactive group being a hydroxyl group (¶ 18).
Claim 7: This claim further limits optional step iii in claim 2, and is therefore considered optional. Moreover, Hollmann et al. discloses the first pulverulent material and a further pulverulent material including the first compound including the first compound including the first reactive group and the further compound including the further reactive group (¶¶ 11, 14).
Claim 9: Hollmann et al. discloses the further reactive group being a hydroxyl group (¶ 14).
Claim 10: This claim further limits optional step iii in claim 2, and is therefore considered optional.
Claim 11: Portions of this claim further limits optional steps in claim 2, and these portions are therefore considered optional. Muchna et al. discloses repeating the steps hundreds of times, detaching and removing material (¶ 3), and Hollmann et al. discloses heat treatment at 200 and 100 degrees Celcius (¶ 227).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hollmann et al. (US 2020/0010607), as applied to claim 1 above.
Hollmann et al. discloses the reactive groups being 0.01 to 50 mol % (¶¶ 21-22), which encompasses or overlaps the claimed range. Where ranges overlap, a prima facie case of obviousness is made out). In re Boesch, 617 F.2d 272, 275 (CCPA 1980).  See also In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (a prima facie case of obviousness exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art) and In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005) (same). 
Moreover, absent evidence of unexpected results obtained from reactive groups in the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable percentage of reactive groups to effectively form the three-dimensional prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754